Exhibit 10.5

SIXTH AMENDMENT TO CREDIT AGREEMENT,

PLEDGE AMENDMENT TO GUARANTY AND SECURITY AGREEMENT

AND WAIVER

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT, PLEDGE AMENDMENT TO GUARANTY AND
SECURITY AGREEMENT AND WAIVER (“Amendment”) is entered into as of June 30, 2011,
by and among CryoLife, Inc., a Florida corporation (“CrvoLife”), AuraZyme
Pharmaceuticals, Inc., a Florida corporation (“AuraZyme”), CryoLife
International, Inc., a Florida corporation (“International”), Cardiogenesis
Corporation, a Florida corporation (formerly known as CryoLife Acquisition
Corporation, a Florida corporation) (“Cardiogenesis”) (CryoLife, AuraZyme,
International and Cardiogenesis are sometimes referred to herein together as the
“Borrowers” and individually as a “Borrower”), CryoLife, as Borrower
Representative, the other Credit Parties party hereto, General Electric Capital
Corporation, a Delaware corporation (the “Agent”), as administrative agent for
the several financial institutions from time to time party to this Amendment
(collectively, the “Lenders” and individually each a “Lender”) and for itself as
a Lender and L/C Issuer, and such Lenders.

RECITALS

A. The Borrowers, the other Credit Parties signatory thereto, the Lenders
signatory thereto from time to time and Agent are parties to that certain Credit
Agreement, dated as of March 27, 2008 (as amended, supplemented, revised,
restated, replaced or otherwise modified, the “Credit Agreement”). Capitalized
terms used in this Amendment without definition shall have the meanings ascribed
to such terms in the Credit Agreement and the Guaranty and Security Agreement,
as applicable.

B. The Borrowers, the other Grantors from time to time party thereto, and Agent,
as Agent for the Secured Parties referred to therein, are parties to that
certain Guaranty and Security Agreement, dated as of March 27, 2008 (as amended,
supplemented, revised, restated, replaced or otherwise modified, the “Guaranty
and Security Agreement”).

C. The Borrowers have requested that Lenders amend the Credit Agreement in
certain respects and Lenders have agreed to so amend the Credit Agreement,
subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A. AMENDMENTS

1. Amendment to Section 4.12 Section 4.12 of the Credit Agreement is amended by
adding the following sentence to the end of such Section:



--------------------------------------------------------------------------------

Notwithstanding the foregoing, landlord, bailee or mortgagee waivers shall not
be required with respect to locations where hospitals and other clients of the
Credit Parties store laser consoles which are rented by such hospitals or
clients from a Credit Party.

2. Amendment to Section 5.4 Section 5.4 of the Credit Agreement is amended by
deleting the word “and” at the end of clause (h), replacing the period at the
end of clause (i) with “; and”, and adding the following new clause (j) to such
Section:

(j) Investments by any Credit Party to or in ValveXchange, Inc., a Delaware
corporation, consisting of (i) up to $3,500,000 of preferred Stock and
(ii) advances, loans and extensions of credit at any time outstanding of up to
$2,500,000.

3. Amendment to Section 6.3 Section 6.3 of the Credit Agreement is amended by
reducing from $20,000,000 to 17,500,000 the minimum Adjusted EBITDA requirement
set forth therein for June 30, 2011; provided, that the requirement for each
Fiscal Quarter thereafter shall remain unchanged at $20,000,000.

4. Amendment to Section 11.1 Section 11.1 of the Credit Agreement is amended by
replacing the definition of “Revolving Termination Date” in its entirety with
the following:

“Revolving Termination Date” means the earlier to occur of: (a) August 31, 2011;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

B. PLEDGE AMENDMENT

Pursuant to Section 8.6 of the Guaranty and Security Agreement, Cardiogenesis
hereby agrees that the information set forth in Annex 1 is hereby added to the
information set forth in Schedules 1 through 6 to the Guaranty and Security
Agreement and that this Amendment may be attached to the Guaranty and Security
Agreement and that the Pledged Collateral listed on Annex 1 to this Amendment
shall be and become part of the Collateral referred to in the Guaranty and
Security Agreement and shall secure all Secured Obligations.

C. WAIVER

The Agent and Lenders hereby waive the requirement set forth under
Section 4.13(b) of the Credit Agreement that the Credit Parties cause CGCP
Corp., a Delaware corporation (“CGCP”) and Compleat, Inc., a California
corporation (“Compleat”) to become Borrowers under the Credit Agreement, to
cross-guaranty the Obligations and to grant to the Agent, for the benefit of the
Secured Parties, a security interest in all of CGCP’s and Compleat’s Property to
secure such guaranty; provided, that no later than 60 days after the date hereof
the Credit Parties shall have caused CGCP and Compleat to be dissolved and
evidence of the same shall have been delivered to the Agent.

 

2



--------------------------------------------------------------------------------

D. CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrower shall have no rights
under this Amendment, until Agent shall have received (a) duly executed
signature pages to this Amendment from the Lenders, Borrowers, L/C Issuer, Agent
and each Credit Party and (b) an amendment fee in the amount of $10,000, and
(c) a certificate of the secretary or other officer of each Credit Party in
charge of maintaining books and records of such Credit Party certifying as to
(i) the names and signatures of each officer of such Credit Party authorized to
execute and deliver any Loan Document, (ii) the Organization Documents of such
Credit Party attached to such certificate are complete and correct copies of
such Organization Documents as in effect on the date of such certification and
(iii) the resolutions of such Credit Party’s board of directors or other
appropriate governing body approving and authorizing the execution, delivery and
performance of this Amendment.

E. REPRESENTATIONS

Each Credit Party hereby represents and warrants to Lenders, L/C Issuer and
Agent that:

1. The execution, delivery and performance by such Credit Party of this
Amendment (a) are within such Credit Party’s power; (b) have been duly
authorized by all necessary corporate, limited liability company or limited
partnership action; (c) are not in contravention of any provision of such Credit
Party’s certificate of incorporation or bylaws or other organizational
documents; (d) do not violate any law or regulation, or any order or decree of
any Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Credit Party or any of its Subsidiaries is a party or
by which such Credit Party or any such Subsidiary or any of their respective
property is bound; (0 do not result in the creation or imposition of any Lien
upon any of the property of such Credit Party or any of its Subsidiaries other
than those in favor of Agent, on behalf of itself and the Lenders, pursuant to
the Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person.

2. This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general.

3. Both before and after giving effect to this Amendment, the representations
and warranties contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects and no Default or Event of Default
has occurred and is continuing as of the date hereof.

 

3



--------------------------------------------------------------------------------

F. OTHER AGREEMENTS

1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Credit Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified and amended hereby. Upon the effectiveness of this Amendment such terms
and conditions are hereby deemed modified and amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified and amended hereby.

2. Reaffirmation of Loan Documents. Each Credit Party consents to the execution
and delivery of this Amendment by all parties hereto and the consummation of the
transactions described herein, and ratifies and confirms the terms of the Credit
Agreement, Guaranty and Security Agreement and each other Loan Document to which
such Credit Party is a party with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby and all promissory
notes issued thereunder. Each Credit Party acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of any Borrower to the Lenders or any other obligation of
Borrowers, or any actions now or hereafter taken by the Lenders with respect to
any obligation of Borrowers, the Guaranty and Security Agreement (i) is and
shall continue to be a primary obligation of such Credit Party, (ii) is and
shall continue to be an absolute, unconditional, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms. Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of any
Credit Party under the Guaranty and Security Agreement.

3. Acknowledgment of Perfection of Security Interest. Each Credit Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to Agent, the L/C Issuer and the Lenders under the Credit Agreement and
the other Loan Documents are in full force and effect, are properly perfected
and are enforceable in accordance with the terms of the Credit Agreement and the
other Loan Documents.

4. Effect of Agreement. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers to the Lenders, the L/C Issuer and
Agent. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement. This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 

4



--------------------------------------------------------------------------------

6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement and the other Loan
Documents or an accord and satisfaction in regard thereto.

7. Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for Agent with respect thereto.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, Electronic Transmission or containing an E-Signature
shall be as effective as delivery of a manually executed counterpart hereof.

9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.

10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[signature pages to follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWERS: CRYOLIFE, INC. By:  

/s/ D. A. Lee

Title:  

Executive VP, COO, CFO and Treasurer

AURAZYME PHARMACEUTICALS, INC. By:  

/s/ D. A. Lee

Title:  

VP Finance, CFO and Treasurer

CRYOLIFE INTERNATIONAL, INC. By:  

/s/ D. A. Lee

Title:  

VP, CFO and Treasurer

CARDIOGENESIS CORPORATION By:  

/s/ D. A. Lee

Title:  

Executive VP, COO, CFO and Treasurer

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AGENT, L/C ISSUER AND LENDERS: GENERAL ELECTRIC CAPITAL CORPORATION, as Agent,
L/C Issuer and sole Lender By:  

/s/ Ryan Guenin

  Its Duly Authorized Signatory

[Signature Page to Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX I

PLEDGED STOCK

 

ISSUER

 

CLASS

 

CERTIFICATE
NO(S).

 

PAR VALUE

 

NUMBER OF
SHARES, UNITS
OR INTERESTS

PLEDGED DEBT INSTRUMENTS

 

ISSUER

 

DESCRIPTION
OF DEBT

 

CERTIFICATE
NO(S).

 

FINAL
MATURITY

 

PRINCIPAL
AMOUNT